               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

KENTORRE D. HALL                                                        PLAINTIFF

v.                                           CIVIL ACTION NO. 1:17-CV-42-JCG

UNITED STATES OF AMERICA, et al.                                    DEFENDANTS


                               FINAL JUDGMENT

      In accordance with the Court’s Memorandum Opinion and Order, final

judgment is hereby entered in favor of the Defendants pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

dismissed. Plaintiff’s inadequate medical treatment, failure to protect, ADA, and RA

claims against Defendants Pearl River County, Mississippi, and Sheriff David

Allison are dismissed with prejudice. Plaintiff’s state law claims and his claims

against David Kilgore, David Unknown, and John Doe Nursing Staff are dismissed

without prejudice.

      SO ORDERED, this the 16th day of October, 2019.


                                       s/ John C. Gargiulo
                                       JOHN C. GARGIULO
                                       UNITED STATES MAGISTRATE JUDGE
